Citation Nr: 0926099	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  05-00 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from November 1950 to July 
1952.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a November 2003 rating decision by the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in 
Pittsburgh, Pennsylvania.

In April 2008, the Board remanded the case to afford the 
appellant an opportunity to present hearing testimony.  That 
testimony was presented to the undersigned at a Travel Board 
hearing in March 2009.  A transcript of the hearing testimony 
is associated with the claims file.  At that hearing the 
Veteran submitted additional evidence with a waiver of 
initial RO review and consideration.  See 38 C.F.R. § 20.1304 
(2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran asserts his primary risk factor for hepatitis C 
occurred during his service in the Korean War when he 
received a blood transfusion to treat severe dysentery.  
Reportedly, he was hospitalized for dysentery for about two 
weeks.  Unfortunately, the only available service treatment 
record is his separation physical examination report, and the 
National Personnel Records Center advised the RO his service 
treatment records are "fire related," hence, they may have 
been lost in a 1973 fire at that Center.  

The Board notes, however, that no specific request has been 
made to the National Personnel Records Center for inpatient 
or clinical records, or for unit morning reports.  In as much 
as inpatient or clinical records are frequently maintained 
separate and apart from service treatment records, this 
avenue should be explored.  38 C.F.R. § 3.159(c).

Further, the record reveals that the appellant has an 
extensive health postservice history, but very few records 
pertaining to that care have been secured.  Hence, additional 
development to secure these records and their possible 
pertinence to this claim should be explored.  

Finally, given the fact that hepatitis C is a largely 
asymptomatic disease that only after a long latency period, 
usually spanning decades, begins to show evidence of liver 
damage; and given the fact that the appellant did not begin 
to need treatment for hepatitis C under after 1996; and given 
the fact that the Veteran left service in 1952 and 
purportedly received a blood transfusion forty-five years 
prior to needing treatment, the Board finds that a VA medical 
opinion should be secured in this case.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim on 
appeal.

2.  Inquire of the National Personnel 
Records Center as to whether there are any 
inpatient or clinical records related to 
the Veteran for treatment of dysentery at a 
field hospital in 1951 while involved in 
action north of Seoul, Korea.  The Veteran 
identifies his unit as Able Company 
(Company A), 15th Regiment, 3rd Division.  In 
conducting the search, the National 
Personnel Records Center should address 
whether the Veteran was treated at a 
hospital in Japan.  The National Personnel 
Records Center should also search for unit 
morning reports to see if the appellant was 
listed as absent for a prolonged period 
from his unit due to a hospitalization.  

If the RO cannot locate such records, the 
RO must specifically document the attempts 
that were made to locate them, and explain 
in writing why further attempts to locate 
or obtain any government records would be 
futile.  The RO must then: (a) notify the 
claimant of the specific records that it is 
unable to obtain; (b) explain the efforts 
VA has made to obtain that evidence; and 
(c) describe any further action it will 
take with respect to the claims.  The 
claimant must then be given an opportunity 
to respond.
 
3.  The RO should contact the Veteran and 
request that he identify the hospital where 
he underwent surgery for his first pacemaker 
in about 1989.  Further, he should identify 
the facility that treated him following 
injuries sustained in a major motor vehicle 
accident, and during which time he underwent 
a splenectomy.  Thereafter, the RO must 
undertake all appropriate steps to secure 
all medical records relating to this care.
 
4.  After completion of all of the foregoing 
the RO should send the claims folder to a VA 
gastroenterologist for review.  Following 
that physician's review, an opinion must be 
expressed whether it is at least as likely 
as not that the appellant has hepatitis C 
due to service.  A complete rationale must 
be provided for any opinion offered.

5.  Then readjudicate the Veteran's claim in 
light of any additional evidence obtained.  
If the claim is not granted to his 
satisfaction, send him and his 
representative a supplemental statement of 
the case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.  VA will notify him if further action is 
required on his part.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



